Case 1:21-cv-10894-MLW Document 28 Filed 08/10/21 Page 1of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

JOHN B. WILSON, JOHN WILSON,
JR., and LESLIE B. WILSON,

 

)
)
Plaintiffs, )
)
Vv. ) C.A. No. 21-10894-MLW
)
NETFLIX WORLDWIDE )
ENTERTAINMENT LLC, NETFLIX, )
INC., JON KARMEN, CHRIS )
SMITH, LIBRARY FILMS, LLC, )
and 241C FILMS, LLC, )
Defendants. )
MEMORANDUM AND ORDER
WOLF, D.Jd. August 10, 2021

The parties have submitted memoranda concerning plaintiffs’
motion for remand (Dkt. No. 19) as well as defendants' motion to
dismiss (Dkt. No. 15). A central issue addressed in these memoranda
is whether plaintiff John Wilson, Jr. was fraudulently joined to
this action, which requires the court to consider the merits of
his defamation claim. The parties analyze that claim under
Massachusetts law. See Def't Jurisdictional Mem. (Dkt. No. 13) at
7; Pl. Consolidated Mem. (Dkt. No. 20) at 11. However, as
defendants asserted in their Notice of Removal, John Wilson, Jr.'s
defamation claim is likely governed by the substantive law of
California. See Restatement (Second) of Conflict of Laws §150(2)
("When a natural person claims that he has been defamed by an

aggregate communication, the state of most significant
Case 1:21-cv-10894-MLW Document 28 Filed 08/10/21 Page 2 of 3

relationship will usually be the state where the person was
domiciled at the time, if the matter complained of was published
in that state"); Notice of Removal (Dkt. No. 1) 939 (citing Green
v. Cosby, 138 F. Supp. 3d 114, 124 (D. Mass. 2015); McKee v. Cosby,
236 F. Supp. 3d 427, 436 (D. Mass. 2017)). Therefore, the court is
ordering the parties to address whether California or
Massachusetts law concerning defamation governs and, in any event,
whether there is any material difference between the law of each
state.!

In addition, neither party has addressed cases indicating
that the fraudulent joinder doctrine may not be applicable to
plaintiffs. See, e.g., Breland Homes, LLC v. Wrigley, 2019 WL
1466239, at *8-11 (N.D. Ala. Apr. 3, 2019); Johnston Industries,

Inc. v. Milliken & Co., 45 F. Supp. 2d 1308, 1310-14 (M.D. Ala.

 

1999); Reeves v. Pfizer, Inc., 880 F. Supp. 2d 926, 928-29 (S.D.

 

I11. 2012); Myers Industries, Inc. v. Young, 2013 WL 4431250. *2-
4 (N.D. Ohio Aug. 16, 2013); Beasley Forest Prod., Inc. v. _N.
Clearing, Inc., 2021 WL 139985, at *4-5 (S.D. Ga. Jan. 14, 2021).

Accordingly, it is hereby ORDERED that, by 12:00 noon on

August 13, 2021, the parties shall file supplemental memoranda

 

1 The court notes that California's fair report privilege,
unlike the fair report privilege in Massachusetts, is limited to
reports published in a "public journal." Compare Cal. Civ. Code
§47(d) (1); Healthsmart Pac., Inc. V. Kabateck, 7 Cal. App. 5th
416, 431 (2016), as modified (Jan. 10, 2017) with Howell v. Enter.
Publ'g Co., LLC, 455 Mass. 641, 650-70 (2010).

2
Case 1:21-cv-10894-MLW Document 28 Filed 08/10/21 Page 3 of 3

addressing: (1) whether California or Massachusetts law governs
John Wilson, Jr.'s defamation claim and the implications of that
issue for the pending motions; and (2) whether the fraudulent
joinder doctrine applies to plaintiffs as well as defendants and,
if not, whether this case should be remanded without prejudice to
possible removal if the state court dismisses or grants defendants
summary judgment on John Wilson, Jr.'s claims. See, @.g., Breland,

2019 WL 1466239, at *8.

 
 

UNITED STATES DISTRICT JUDGE

   
